Bhannon, Judge :
William R. Gunn, as administrator of Luelza Mayes, deceased, brought an action in the Circuit Court of Mason county against the Ohio River Railroad Company to recover damages on account of the killing of said Luelza Mayes by a train on said railroad, and, the court having struck out the plaintiff’s evidence as insufficient to sustain the action, verdict and judgment were rendered for the defendant, and said administrator brings the case here.
The appellant asks us to dismiss the- writ of error because the record does not show the amount in controversy to be over one hundred dollars; but the declaration, brought upon certiorari, shows a claim of ten thousand dollars damages, which gives jurisdiction to this Court. Machine Works v. Craig, 18 W. Va. 559.
It is said we can not consider the errors assigned for excluding the plaintiff’s evidence and refusing a new trial, because the evidence is not a part of the record; that the bill of exceptions does not'present it. On inspection of the *424record we find that a bill of exceptions to the action of the court in excluding the plaintiff’s evidence and refusing a new trial sufficiently refers for its identification to another paper sigued by the judge immediately preceding it in the record, which paper states that “the evidence in this case is the same as that in the case of W. R. Gunn, Administrator of Henry C. Mayes, Deceased v. The Ohio River Railroad Company, tried in said court, and in which the testimony has already been certified and embraced in bill of exceptions No. 1, and to which reference is hereby made for the full testimony in this case.”
This bill of exceptions appears in the record of the case of Gunn v. Railroad Co., 36 W. Va. 165 (14 S. E. Rep. 465) heretofore in this court. We tliiuk this reference by this bill of exceptions in this case to bill of exceptions No. 1 in that case identifies it with reasonable certainty, so that we can safely without any danger to any party treat it as the evidence given in the case.
It is true very considerable skill and accuracy are required in the preparation of bills of exceptions, so as to bring into the record as parts of it documents not intrinsically part of the record. The usual mode is to incorporate them in their very words, but it is not the universal mode. We must not be so technical here as to defeat justice. If such reference to the paper is made in the bill of exceptions as will enable it to be safely copied into the record, and acted on as the true paper, it is sufficient under the rule, that whore one paper refers to another the latter is to be deemed a part of the former. The United States Supreme Court recognizes this in Leftwitch v. Lecanu, 4 Wall. 187, in the following syllabus : “When a papier which is to constitute a part of a bill of exceptions is not incorporated into the body of the bill,'it must be annexed to it, or so marked by letter, number, or other means of identification mentioned in the bill as to leave no doubt, when found in the record, that it is the one referred to in the bill of exceptions; otherwise it will be disregarded.” See Richardson v. Donehoo, 16 W. Va. 687, Syllabus, p’t 13; Craig v. Sebrell, 9 Gratt. 431; Pow. App. Proc. 233, § 33a.
Inspecting the evidence we think the court erred in with*425drawing it from the jury. The child whose killing is involved in this case is one of two children killed in the same lamentable occurrence, and under the same circumstances; the case of the other, Ilenry C. Mayes, having been before this Court, and reported in 36 W. Va. 165 (14 S. E. Rep. 465); and, referring to that report, I deem it unnecessary to say more in this case, as the nature of the two cases and errors assigned are the same. Reversed, new trial awarded, and remanded.
RevbRsbd. Remanded.